Exhibit 6 Directors and Executive Officers of FVT as of July 28, 2011 The name, position, principal occupation, business address and citizenship of each director and executive officer is set forth below. Name (Citizenship) Position Principal Occupation Business Address Dan Goldstein (Israel) Chairman of the Board Chairman of the Board c/o Formula Vision Technologies (F.V.T.) Ltd. 1 Hashikma Street Savyon 56530, Israel Gad Goldstein (Israel) Director General Manager of private investment company c/o Formula Vision Technologies (F.V.T.) Ltd. 1 Hashikma Street Savyon 56530, Israel Amira Berkovich Amir (Israel) Director Director c/o Formula Vision Technologies (F.V.T.) Ltd. 1 Hashikma Street Savyon 56530, Israel Rachel Dvir (Israel) Director General Manager of Kerem Management and Integration c/o Formula Vision Technologies (F.V.T.) Ltd. 1 Hashikma Street Savyon 56530, Israel Moshe Zviran (Israel) Director Professor of Management and Assistant Dean of the Faculty of Management and Chair of the Management of Technology and Information Systems Program at Tel Aviv University; General Manager of Prof. Moshe Zviran – Consulting and Surveys Ltd. c/o Formula Vision Technologies (F.V.T.) Ltd. 1 Hashikma Street Savyon 56530, Israel Ronnen Yitzhak (Israel) Chief Executive Officer and Corporate Secretary Chief Executive Officer and Corporate Secretary c/o Formula Vision Technologies (F.V.T.) Ltd. 1 Hashikma Street Savyon 56530, Israel Anat Treibatch (Israel) Chief Financial Officer Chief Financial Officer c/o Formula Vision Technologies (F.V.T.) Ltd. 1 Hashikma Street Savyon 56530, Israel
